 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 JENNIFER HAPPLE, by and through             Case No. 2:18-cv-05935-AB-PLAx
   her Guardian ad litem, Denise Happle,
12                                             [Hon. André Birotte Jr., District Judge;
                Plaintiff,                     Paul L. Abrams, Magistrate Judge]
13
         v.
14                                             ORDER RE: STIPULATED
   CITY OF AZUSA, a municipal                  PROTECTIVE ORDER
15 corporation; AZUSA POLICE
   DEPARTMENT, a public entity, type
16 unknown, JOHN MADALONI, an
   individual; ERIC VAZQUEZ, an
17 individual; and DOES 1-10, inclusive,,      Complaint Filed: 07/06/18
                                               Trial Date:      N/A
18              Defendants.
19
20
21        Having considered the papers, and finding that good cause exists, the parties'
22 Stipulated Protective Order is granted as modified.
23        IT IS SO ORDERED.
24 DATED: October 26, 2018                _____________________________________
                                             Hon. Paul L. Abrams
25
                                             United States Magistrate Judge
26
27
28
                                                            Case No. 2:18-cv-05935-AB-PLA
                   [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
